DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 			REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

 	Group I, claims 1-11 and 22, drawn to a method of treating a subterranean formation.
 Group II, claims 12-21, drawn to a generator apparatus.


Group I requires attaching a surface located inert gas generator to an annular space in a wellbore comprising a tubular element, wherein a cylindrical wall surrounds the tubular element in a manner that an annular space is formed between the tubular element and the cylindrical wall in the wellbore; wherein the inert gas being generated by the inert gas generator comprises CO2 and nitrogen; placing the heated inert gas from the inert gas generator into the annular space; circulating the heated inert gas from the surface, down the annulus, and returning up through the tubular element back to the surface for a period of time until the tubular element has been at least partially cleaned; combining at least one well treatment chemical with the heated inert gas to form a matrix injection gas, wherein the at least one wall treatment chemical is at least one of suspended in the heat inert gas as droplets, in a vapor state of the chemical, and combinations thereof, and delivering the matrix injection gas to the formation, not required by group II.

Group II requires an inert gas generator comprising: a compressor configured to deliver compressed air to a reactor; a reactor configured to receive compressed air from the compressor and configured to use compressed air to generate inert gas; an atomizer configured to receive inert gas from the reactor and atomize well treatment chemicals; a pump configured to deliver well treatment chemicals to the atomizer; and a not required by group I.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/11/2022